           Case 7:18-cv-04908-KMK Document 49 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
Thomas A. Massone individually;
Thomas A. Massone on behalf of all similarly
situated Court Security Officers employed to perform
Court Security Services in and about the
United States Courts under contract with the
United States Marshals Service; Thomas A. Massone
in his capacity as President of the
United States Court Security Officers' Union

                                   Plaintiff,
                 -against-                                           18 CIVIL 4908 (KMK)

                                                                        JUDGMENT
United States Department of Justice, Office of
Justice Programs; United State Department of
Justice; United States Department of Justice,
Office of Justice Programs; Bureau of Justice
Assistance; United States Department of Justice,
Office of Justice Programs, Bureau of Justice
Assistance, Public Safety Officers Benefits Office;
The Honorable William P. Barr in his capacity as
Attorney General of the United States of America

                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated June 4, 2020, the defendants’ motion to dismiss is

granted. Given that plaintiff is counseled and has already had the opportunity to amend in the

face of similar arguments from defendants, the Amended Complaint is dismissed with prejudice,

accordingly, this case is closed.

                                                                        RUBY J. KRAJICK
 Dated; June 5, 2020                                                 _________________________
        New York, NY                                                        Clerk of Court
                                                               BY:
                                                                         S/ A D’Agostino
                                                                         Deputy Clerk
